EXHIBIT 99.2 SpaceDev Reports Third Quarter and Nine Month Fiscal 2007 Results Nine Month Revenue Increases 11%, Net Income Increases over 230%, EBITDA Increases over 150% POWAY, CA –November 9, 2007 –SpaceDev, Inc. (OTCBB: SPDV) reported its financial results for the nine and three months ended September 30, 2007 with revenue over $25.3 million and $7.6 million for the two periods, respectively, as well as net income of over $214,000 and $57,000 for the nine and three month periods ended September 30, 2007, respectively.The Company also experienced EBITDA for the nine and three month periods of approximately $1.7 million and $548,000, respectively. “We are focused on continuing to show financial progress as we build SpaceDev to the next level,” said Mark N. Sirangelo, SpaceDev Chief Executive Officer and Chairman of the Board. “The Company is performing to plan for the year, and we believe that we are positioning ourselves to take advantage of future opportunities in the mid-market aerospace industry.We have a lot of work still to do; however, we are progressing as anticipated and are laying the foundation for our future.” The Company’s primary financial information is shown below, comparing the first nine months of 2007 with the first nine months of 2006 and the three months ending September 30, 2007 with the three months ending September 30, 2006.The discussion of the Company’s financial results should be read in conjunction with the Company's consolidated financial statements and the notes thereto and the other financial information appearing in the Company’s Form 10-QSB filing with the Securities and Exchange Commission. Revenue - SpaceDev reported revenue of approximately $25.3 million for the nine months endedSeptember 30, 2007,an increase of approximately $2.5 million, or 11%, from the approximately $22.8 million in revenue reported for the same period in 2006. The Company reported revenue of approximately $7.6 million and $7.0 million in the three months endedSeptember 30, 2007 and 2006, respectively, an increase of approximately $600,000, or 9%. Income from Operations - The Company realized income from operations of approximately $539,000 in the first nine months of 2007, compared to an operating loss of $32,000 for the same nine months in 2006.During the first nine months of 2007, the Company’s EBITDA increased to approximately $1.7 million, or 7% of net sales, compared to an EBITDA of $682,000, or 3% of net sales, for the same nine monthsin 2006. SpaceDev also realized income from operations of approximately $164,000 in the third quarter of 2007, compared to operating income of approximately $4,000 for the same three month period in 2006.During the three months ended September 30, 2007, the Company’s EBITDA increased to approximately $548,000, or 7% of net sales, compared to an EBITDA of $230,000, or 3% of net sales, for the same three monthsin 2006. Net Income - Net income for the first nine months of 2007 was approximately $214,000, compared to approximately $65,000for the same nine month period in 2006. Net income for the three months ended September 30, 2007 was approximately $58,000, compared to approximately $21,000for the same three month period in 2006. Cash Position - At September 30, 2007, the Company’s cash position, which included cash reserves and cash available for investment, was approximately $5.1 million compared to approximately $1.4 million at December 31, 2006, an increase of approximately $3.7 million. “In September, we raised approximately $4.4 million in a financing arrangement with two strategic and accredited aerospace investors:OHB Technology AG, a leading European space technology company and MT Aerospace, a subsidiary of OHB and an established supplier in the aeronautics, aerospace and defense sectors,” said Richard B. Slansky, SpaceDev’s Chief Financial Officer.“We believe that the relationship between SpaceDev and OHB/MT may evolve into a strategic one of mutual high level benefit by actively exploring manufacturing opportunities using our production facilities, systems development by both organizations, and new business program opportunities in Europe as well as in the United States.” Third Quarter Conference Call Details As previously announced, SpaceDev will host a conference call on Tuesday, November 13, 2007, at 10:30 a.m. EST. All those interested in hearing management's discussion of the quarter are invited to join the call by dialing (866) 289-3234 and entering the PIN 8832 when prompted. A replay of the conference call will also be available for 7 days through the investor relations section of SpaceDev's website, www.spacedev.com. SpaceDev’s Acquisition of Starsys.SpaceDev’s financial results for 2006 included only partial operations from Starsys, since the merger was only effective on January 31, 2006. Beginning on February 1, 2006, Starsys’ operations and financial results were consolidated into SpaceDev’s financial statements.Comparisons of 2007 results to 2006 reflect the partial period disclosure. Non-GAAP Financial Measures For the nine months ending September 30, 2007 September 30, 2006 (Unaudited) (Unaudited) Net Income $ 214,221 $ 64,678 Interest Income (44,847 ) (43,466 ) Interest Expense 196,416 18,471 Provision for Income Taxes 800 14,290 Non-Cash Loan Fee 259,865 1,918 Depreciation and Amortization 887,031 613,166 Stock Option Expense 302,144 101,142 Gain on Building Sale (87,955 ) (87,956 ) EBITDA $ 1,727,675 $ 682,243 For the three months ended September 30, 2007 September 30, 2006 (Unaudited) (Unaudited) Net Income $ 57,806 $ 21,457 Interest Income (13,868 ) (2,714 ) Interest Expense 63,104 7,842 Provision for Income Taxes - 5,055 Non-Cash Loan Fee 86,302 1,918 Depreciation and Amortization 294,110 240,665 Stock Option Expense 90,040 (14,551 ) Gain on Building Sale (29,319 ) (29,319 ) EBITDA $ 548,175 $ 230,353 This release contains disclosure of EBITDA, which is a non-GAAP financial measure within the meaning of Regulation G promulgated by the Securities and Exchange Commission. Because not every company defines EBITDA in the same way, our EBITDA figures may not be fully comparable to those reported by other companies. We define EBITDA as net income before interest, taxes, depreciation, amortization, stock option expense, non-cash loan fees and gain on our 2003 building sale.The Company believes that EBITDA provides an important additional perspective on its operating results, its ability to service its long-term obligations, its ability to fund continuing growth, and its ability to continue as a going concern. The Company's Board and management regularly evaluate its progress based on EBITDA. The Company believes that EBITDA, while providing useful information, should not be considered in isolation or as an alternative to other financial measures determined under GAAP, such as net income or loss (as an indicator of operating performance) or cash flow (as a measure of liquidity). About SpaceDev SpaceDev, Inc. is a space technology/aerospace company that creates and sells affordable and innovative space products and mission solutions. Formoreinformation, visit www.spacedev.com. Except for factual statements made herein, this news release consists of forward-looking statements that involve risks, uncertainties and assumptions that are difficult to predict. Words such as "believe," "intends," "expects," "plans," "anticipates" and variations thereof, identify forward-looking statements, although their absence does not mean that a statement is not forward looking. Forward-looking statements are based on the Company's current expectations, and are not guarantees of performance. The Company's actual results could differ materially from its current expectations. Factors that could contribute to such differences include risks and uncertainties associated with the Company's ability to effectively manage schedule changes or cancellation of customer orders, control costs and expenses, and obtain additional financing, if needed. Reference is also made to other factors described in the Company's periodic reports filed with the SEC, including the Company's most current Annual Report on Form 10-KSB and subsequent Quarterly Reports on Form 10-QSB. These forward-looking statements speak only as of the date of this release. SpaceDev does not intend to update these forward-looking statements. SpaceDev, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) September 30, 2007 December 31, 2006 Assets Current Assets Cash $ 5,092,312 $ 1,438,146 Accounts receivable 7,065,771 7,289,720 Inventory 1,067,530 309,205 Other current assets 1,045,619 599,565 Total Current Assets 14,271,232 9,636,636 Fixed Assets - Net 4,447,478 3,793,365 Intangible Assets 745,934 841,133 Goodwill 11,233,665 11,233,665 Other Assets 1,051,309 626,086 Total Assets $ 31,749,618 $ 26,130,885 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses $ 1,636,777 $ 1,755,985 Current portion of notes payable 61,033 - Current portion of capitalized lease obligations 75,690 35,441 Accrued payroll, vacation and related taxes 1,290,631 1,184,457 Billings in excess of costs and deferred revenue 2,046,245 2,816,072 Revolving line of credit 2,789,574 805,172 Other accrued liabilities 1,375,270 1,602,561 Total Current Liabilities 9,275,220 8,199,688 Notes Payable, Less Current Maturities 161,373 50,193 Capitalized Lease Obligations, Less Current Maturities 260,634 136,709 Deferred Gain - Assets held for sale 625,451 713,405 Other Long Term Liabilities 459,126 15,266 Total Liabilities 10,781,804 9,115,261 Commitments and Contingencies Stockholders’ Equity Convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, and 252,104 and 252,963 shares issued and outstanding, respectively Series C Convertible preferred stock 248 248 Series D-1 Convertible preferred stock 4 5 Common stock, $0.0001 par value; 100,000,000 shares authorized, and 37,360,085 and 29,550,342 shares issued and outstanding, respectively 3,736 2,953 Additional paid-in capital 37,303,850 33,150,566 Accumulated deficit (16,340,024 ) (16,138,148 ) Total Stockholders’ Equity 20,967,814 17,015,624 Total Liabilities and Stockholders' Equity $ 31,749,618 $ 26,130,885 Please reference the Company's Form 10-QSB to access the notes which are an integral part of the consolidated financialstatement. SpaceDev, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, 2007 % 2006 % 2007 % 2006 % Net Sales $ 7,606,322 100.0 % $ 7,006,347 100.0 % $ 25,310,938 100.0 % $ 22,812,290 100.0 % Total Cost of Sales* 5,402,113 71.0 % 5,123,878 73.1 % 18,519,652 73.2 % 16,718,917 73.3 % Gross Margin 2,204,209 29.0 % 1,882,469 26.9 % 6,791,286 26.8 % 6,093,373 26.7 % Operating Expenses Marketing and sales 796,695 10.5 % 524,701 7.5 % 2,189,571 8.7 % 1,859,396 8.2 % Research and development 101,890 1.3 % 70,754 1.0 % 265,045 1.0 % 275,592 1.2 % General and administrative 1,141,599 15.0 % 1,282,775 18.3 % 3,798,169 15.0 % 3,990,450 17.5 % Total Operating Expenses* 2,040,184 26.8 % 1,878,230 26.8 % 6,252,785 24.7 % 6,125,438 26.9 % Income/(Loss) from Operations 164,025 2.2 % 4,239 0.1 % 538,501 2.1 % (32,065 ) -0.1 % Non-Operating Income/(Expense) Interest income 13,868 0.2 % 2,714 0.0 % 44,847 0.2 % 43,466 0.2 % Interest and other expense (63,104 ) -0.8 % (7,842 ) -0.1 % (196,417 ) -0.8 % (18,471 ) -0.1 % Non-Cash loan fee (86,302 ) -1.1 % (1,918 ) 0.0 % (259,865 ) -1.0 % (1,918 ) 0.0 % Gain on building sale 29,319 0.4 % 29,319 0.4 % 87,955 0.3 % 87,956 0.4 % Total Non-Operating Income/(Expense) (106,219 ) -1.4 % 22,273 0.3 % (323,480 ) -1.3 % 111,033 0.5 % Income Before Taxes 57,806 0.8 % 26,512 0.4 % 215,021 0.8 % 78,968 0.3 % Income Tax Provision - 0.0 % 5,055 0.1 % 800 0.0 % 14,290 0.1 % Net Income $ 57,806 0.8 % $ 21,457 0.3 % $ 214,221 0.8 % $ 64,678 0.3 % Net Income 57,806 21,457 214,221 64,678 Less Dividends Declared (133,462 ) (150,842 ) (416,097 ) (446,791 ) Adjusted Net Income (Loss) for EPS Calculation (75,656 ) (129,385 ) (201,876 ) (382,113 ) Net Income Per Share: $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted-Average Shares Outstanding 30,914,735 29,027,350 30,044,852 28,419,751 Fully Diluted Net Income Per Share: $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Fully Diluted Weighted-Average Shares Outstanding 30,914,735 29,027,350 30,044,852 28,419,751 * The following table shows how the Company's stock option expense are allocated to all expenses.These non-cash stock option expenses are included in the unaudited operating results stated above. Cost of sales $ 84,701 $ 10,287 $ 162,074 $ 10,287 Marketing and sales 25,536 717 58,864 717 Research and development - General and administrative (20,197 ) (25,555 ) 81,206 90,138 Total Non-Cash Stock Option Expense $ 90,040 $ (14,551 ) $ 302,144 $ 101,142 Please reference the Company's Form 10-QSB to access the notes which are an integral part of the consolidated financialstatements. ### SpaceDev Investor Relations Investor Contact:Richard Slansky/Jessica Schwarz Media Contact:Mark Sirangelo (858) 375-2026
